Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to error correction in memories.
The claimed invention (claim 1 as representative of the independent claims) recites in part: 
“…a variable clock comprising a control input and a variable clock output, wherein the variable clock is configured to provide at the variable clock output a variable clock signal comprising a plurality of pulses with a period that varies based on a signal at the control input, wherein the path input is coupled to the variable clock output and a delayed clock signal is provided at the path output; 
an arbiter circuit comprising: 
a first arbiter input coupled to the variable clock output, 
a second arbiter input coupled to the path output, and 
an arbiter output, wherein the arbiter is configured to selectively generate, at the arbiter output, an arbiter output signal based on relative timing between the variable clock signal and the delayed clock signal; 
at least one counter coupled to at least the arbiter output, wherein the at least one counter is configured to provide at a counter output a counter output signal, based at least in part on the arbiter output signal, the counter output signal indicating a 
The prior arts of record (Rivior U.S. Publication 2009/0303091 and Gutnik et al. U.S. Patent No. 6,661,860 as examples of such prior arts) teach aspects such as “a first status of the chain of delay elements being expected in response to the calibration pulse, the time-to-digital converter further having a capturer for capturing the actual status of the chain of delay elements in response to the calibration pulse, a calculator for calculating a deviation between the expected first status and the actual status” and “a digital circuit includes a plurality of arbiters, each arbiter having first and second input ports and an output ... The output signal of each arbiter will transition to a first state if a first input signal is high and a second input signal is low. The digital circuit further includes a decision circuit, having a plurality of inputs and an output. Each of the inputs of the decision circuit is connected to a corresponding output of one of the plurality of arbiters. The decision circuit output provides a signal indicative of the time difference between a signal fed to the first common line and a signal fed to the second common line.”
The prior arts however fail to teach: at least one counter and a "counter output signal indicating a percentage of the plurality of pulses of the variable clock signal that are ahead of corresponding pulses of the delayed clock signal," as recited by independent claim 1, "a control logic comprising: [...] a logic output configured to alter relative timing of the clock signal and the delayed clock signal based on the percentage," as recited by independent claim 21, "adjusting at least one of the period of 
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-24 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111